DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed 1/25/2022 and the Request for Continued Examination have been entered.  Claim 1 has been amended.  Claims 1-9 and 11-22 are currently pending in the application.

Reasons for Allowance
Claims 1-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Farley (U.S. Patent No. 6,003,179) is cited as being of interest for disclosing a mattress topper 10 for a mattress assembly 2 comprising:  a single piece convoluted foam layer 10 comprising a convoluted upper surface 20  and a bottom planar surface 18 (Col. 5, lines 8-22 and Figures 2 and 6), the convoluted upper surface 20 comprising multiple raised rectangular-shaped foam segments spaced apart from one another (defined by the planar sections 28 between support areas 22, 24 and 26, Figures 2 and 6) extending longitudinally along a length or width of the mattress topper 10 and having co-planar top surfaces (see Col. 6, lines 9-18 where the tops of the convolutions 28 and the planar top surface 28 form the top surface 20), wherein the spaced apart foam segments form sections therebetween (between each section 22, 24 and 26) and a plurality of raised spaced apart foam convolutions 30 within each section 28 defined by the raised rectangular shaped foam segments 22, 24 and 26 (Col. 6, lines 9-18 and Figures 2 and 6). 

Malkiewicz (U.S. Publication No. 2016/0029810) is cited as being of interest for disclosing a mattress topper 1 for a mattress assembly comprising:  a single piece convoluted foam layer 1 comprising a convoluted upper surface (comprising the surface facing upward in Figure 1) and a bottom planar surface 15, the convoluted upper surface (shown in Figure 1) comprising multiple raised rectangular-shaped foam segments 2, 3, 4 and 5 spaced apart from one another extending longitudinally along a length or width of the mattress topper from one end to another end and having coplanar top surfaces (Figure 1 and paragraph 0068), wherein the spaced apart foam segments form sections 7 therebetween , and a plurality of raised spaced apart foam columns 6 wherein raised portions of the multiple raised rectangular shaped foam segments 2, 3, 4 and 5 and the plurality of raised spaced apart columns 6 extend from a plane (formed on the top surface of foot 8, Figure 7 and paragraph 0073, and see paragraphs 0041 and 0068 where the mattress may be zoned, such as by changing the heights of the columns, such as 
Regarding claims 15 and 22, Farley additionally discloses a single piece convoluted foam layer 10 comprising a convoluted upper surface 20 and a bottom planar surface 18 (Col. 5, lines 8-22 and Figures 2 and 6), the convoluted upper surface 20 comprising a raised picture frame of foam 28 about a perimeter 14a-b and 16a-b (defined by the portions of 28 positioned around the perimeter 14a-b and 16a-b of the foam layer 10) of the convoluted foam layer 10 and one or more raised internal rails 28 (defined by the portions of 28 positioned between convoluted sections 22, 24, and 26, Figure 2) parallel to a lateral axis of the raised picture frame 28 to define 
Antinori teaches a mattress topper 20 for a mattress assembly 10 comprising:  a convoluted foam layer 30 comprising a convoluted upper surface 33 and a bottom planar surface 31, a raised picture frame of foam 40 about a perimeter of the convoluted foam 30 layer to define raised rectangular shaped foam sections (Figure 2), and wherein the convoluted foam layer 30 further comprises a plurality of raised spaced apart hemispherical-shaped foam spheres 33 within each of the raised rectangular shaped foam sections 40 (Figures 1 and 2); and at least one overlying foam layer 70 comprising a bottom planar surface 71 in contact with an uppermost surface of the multiple raised rectangular-shaped foam sections 40 (Figure 2).
Farley, either alone or in combination with Antinori or other cited prior art above, does not disclose, teach or suggest one or more raised internal rails parallel to a longitudinal axis of the raised picture frame (where Farley discloses raised internal rails 28 parallel to a lateral axis of the support pad 10, defined by portions of 28 between each segment 22, 24 and 26, see Figure 2).  The sections of Farley are placed in such a way as to align with certain features of a user’s body (in particular a user’s tail, foot, and shoulder, Col. 5, lines 32-52), and rearranging them so the internal rails would run longitudinally (i.e. length-wise), would interfere with the purpose of the convoluted sections 22, 24 and 26.  Additionally, Varese (U.S. Publication No. 2003/0135930) and Pearce (U.S. Publication No. 2019/0150631) are cited as being of interest for discloses a longitudinally extending internal rail (222 of Pearce, Figure 5 and internal rail 2 which extends between sections 4a and 4b of Varese, Figure 2).  However, in both instances this rail is . 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALISON N LABARGE/Examiner, Art Unit 3673                                                   

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673